Exhibit 10.1



 



FORM OF SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of [____],
2017 by and among Aevi Genomic Medicine, Inc., a Delaware corporation (the
“Company”), and each purchaser listed on Schedule A attached hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.       The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.       Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), set forth below such Purchaser’s name on
the signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 22,222,222  shares of Common Stock and shall be collectively
referred to herein as the “Shares”), and (ii) that aggregate number of warrants,
each in substantially the form attached hereto as Exhibit G (the “Warrants”), to
acquire shares of Common Stock (which Warrants for all Purchasers together shall
be exercisable for an aggregate 3,953,904 shares of Common Stock) (the shares of
Common Stock issuable upon exercise of or otherwise pursuant to the Warrants
collectively are referred to herein as the “Warrant Shares”).

 

C. The Shares, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.

 

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares and the Warrant
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agrees as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Acquiring Person” has the meaning set forth in Section 4.5.

 

 

 

 



“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
and of which the Company has received notice or, to the Company’s Knowledge,
threatened in writing against the Company, any Subsidiary or any of their
respective properties or any officer, director or employee of the Company or any
Subsidiary acting in his or her capacity as an officer, director or employee
before or by any federal, state, county, local or foreign court, arbitrator,
governmental or administrative agency, regulatory authority, stock market, stock
exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors ” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Buy-In” has the meaning set forth in Section 4.1(f).

 

“Buy-In Price” has the meaning set forth in Section 4.1(f).

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

 

“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock on the Principal Trading
Market, as reported by Bloomberg Financial Markets, or, (b) if the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00 P.M., New York City time, as reported by Bloomberg Financial Markets, or
(c) if the foregoing do not apply, the last closing price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg Financial Markets, or (d) if no closing bid price is
reported for such security by Bloomberg Financial Markets, the average of the
bid prices of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holder of such security. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 



 2 

 

  

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
that would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Pepper Hamilton LLP located at 3000 Two Logan Square,
Eighteenth and Arch Streets, Philadelphia, PA 19003.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Intellectual Property” has the meaning set forth in Section 3.1(p).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Deadline Date” has the meaning set forth in Section 4.1(f).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

 3 

 

 



“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit C, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Lead Purchaser” shall mean The Children’s Hospital of Philadelphia Foundation,
a Pennsylvania nonprofit corporation.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Change” means any (i) development or series of developments
that is reasonably likely to cause the suspension, cessation or termination of
the clinical development of AEVI-001 or AEVI-002, or (ii) the termination of (a)
the Sponsored Research Agreement, dated as of November 12, 2014, between
Medgenics Medical Israel Ltd. (the Company’s subsidiary) and the Lead Purchaser,
(b) the License Agreement, dated as of November 12, 2014, between Medgenics
Medical Israel Ltd. (the Company’s subsidiary) and the Lead Purchaser or (c) the
License Agreement, dated as of September 9, 2015, between neuroFix, LLC (the
Company’s subsidiary) and the Lead Purchaser.

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business, financial condition or prospects of the Company
and the Subsidiaries, taken as a whole, including due to, among other reasons,
the onset of any litigation or the threat thereof, or (ii) an impairment in any
material respect of the ability of the Company to perform its obligations under
this Agreement or to consummate any transactions contemplated by this Agreement,
including the issuance or sale of the Securities by the Company.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“OFAC” has the meaning set forth in Section 3.1(kk).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Press Release” has the meaning set forth in Section 4.5.

 



 4 

 

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means the price per Unit paid by each Purchaser, severally and
not jointly, as set forth opposite such Purchaser’s name on Schedule A under the
heading “Purchase Price.”

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.9.

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and Warrants purchased hereunder as indicated
opposite such Purchaser’s name on Schedule A to this Agreement under the heading
“Aggregate Purchase Price (Subscription Amount)” in United States dollars and in
immediately available funds.

 



 5 

 

 

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(g).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT
(formerly the American Stock Exchange), the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

 

“Transfer Agent” means Corporate Stock Transfer, Inc., the current transfer
agent of the Company, with a mailing address of 3200 Cherry Creek Drive South,
Suite 430, Denver, CO 80209, or any successor transfer agent for the Company.

 

A “Unit” consists of one share of Common Stock and a Warrant to purchase 0.1779
shares of Common Stock.

 

“Warrants” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1       Closing.

 

(a)       Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of Units as indicated below such Purchaser’s name on Schedule A,
which Unit results from dividing (i) the Subscription Amount for such Purchaser
by (ii) the Purchase Price applicable to such Purchaser, rounded down. The
Warrants shall have an exercise price equal to $2.84 per Warrant Share, subject
to adjustment as provided in such Warrants.

 

 

 6 

 



 

(b)       Closing. The Closing of the purchase and sale of the Shares and the
Warrants shall take place at the offices of Pepper Hamilton LLP, 3000 Two Logan
Square, Eighteenth and Arch Streets, Philadelphia, PA 19003, on the Closing Date
or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.

 

(c)       Form of Payment. Except as may otherwise be agreed to among the
Company and one or more of the Purchasers as to such Purchaser(s), on or prior
to the Business Day immediately prior to the Closing Date, each Purchaser shall
wire its Subscription Amount, in United States dollars and in immediately
available funds, to the Company pursuant to the wire instructions set forth on
Exhibit F hereto. On the Closing Date, the Company shall (a) irrevocably
instruct the Transfer Agent to enter in the name of each Purchaser a book entry
position, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing the number of Shares
such Purchaser is purchasing as is set forth on Schedule A under the heading
“Number of Shares to be Acquired”, within three (3) Trading Days after the
Closing (or, if the date of this Agreement is on or after September 5, 2017,
within two (2) Trading Days after the Closing), and (b) deliver to each
Purchaser one or more Warrants, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing the
number of Warrants such Purchaser is purchasing as is set forth on Schedule A
under the heading “Underlying Shares Subject to Warrant,” within three (3)
Trading Days after the Closing (or, if the date of this Agreement is on or after
September 5, 2017, within two (2) Trading Days after the Closing).

 

2.2       Closing Deliveries.  

 

(a)       On or prior to the Closing, the Company shall issue, deliver or cause
to be delivered to each Purchaser the following (the “Company Deliverables”):

 

(i)       this Agreement, duly executed by the Company;

 

(ii)       evidence of a book entry position, free and clear of all restrictive
and other legends (except as provided in Section 4.1(b) hereof), evidencing the
Shares subscribed for by such Purchaser hereunder, registered in the name of
such Purchaser as set forth on the Securities Issuance Questionnaire included as
Exhibit B-2 hereto;

 

(iii)       facsimile copies of one or more Warrants, executed by the Company
and registered in the name of such Purchaser as set forth on the Securities
Issuance Questionnaire included as Exhibit B-2 hereto, pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares set
forth on Schedule A, with the original Warrants delivered within three (3)
Trading Days of Closing;

 

(iv)       a legal opinion of Company Counsel, dated as of the Closing Date, in
form and substance satisfactory to the Purchasers, executed by such counsel and
addressed to the Purchasers;

 

(v)       the Registration Rights Agreement, duly executed by the Company;

 

 7 

 

 



(vi)       duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent in the form attached hereto as Exhibit C;

 

(vii)       a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and by-laws,
as amended, of the Company, and (c) certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company, in the form attached hereto as Exhibit D;

 

(viii)       a certificate signed by its Chief Executive Officer or its Chief
Financial Officer, dated as of the Closing Date, certifying to the fulfillment
of the conditions specified in Sections 5.1(a) and (b) in the form attached
hereto as Exhibit E;

 

(ix)       a certified copy of the Company’s certificate of incorporation, as
amended, as certified by the Secretary of State of Delaware; and

 

(x)       a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of any applicable jurisdiction.

 

(b)       On or prior to the Closing, each Purchaser (except as specified in
clause (vi) below) shall deliver or cause to be delivered to the Company the
following (the “Purchaser Deliverables”):

 

(i)       this Agreement, duly executed by such Purchaser;

 

(ii)       its Subscription Amount, in United States dollars and in immediately
available funds, in the amount indicated on Schedule A hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer, pursuant to
wire instructions set forth on Exhibit F attached hereto;

 

(iii)       the Registration Rights Agreement, duly executed by such Purchaser;

 

(iv)       a fully completed and duly executed Selling Stockholder Questionnaire
in the form attached as Annex B to the Registration Rights Agreement;

 

(v)       a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Securities Issuance Questionnaire in the forms
attached hereto as Exhibits B-1 and B-2, respectively; and

 

(vi)       an executed Lock-Up Agreement from the Lead Purchaser, substantially
in the form of Exhibit H hereto (the “Lock-Up Agreement”).

 

 8 

 

 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers as follows:

 

(a)       The Company and each of its Subsidiaries have been duly organized and
are validly existing as corporations or other legal entities in good standing
(or the foreign equivalent thereof) under the laws of their respective
jurisdictions of organization. The Company and each of its Subsidiaries are duly
qualified to do business and are in good standing as foreign corporations or
other legal entities in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification and have all power and authority (corporate or other) necessary to
own or hold their respective properties and to conduct the businesses in which
they are engaged, except where the failure to so qualify or have such power or
authority would not have, singularly or in the aggregate, a Material Adverse
Effect. Other than ownership of its Subsidiaries, Medgenics Medical (Israel)
Ltd. and neuroFix, LLC, the Company does not own or control, directly or
indirectly, any interest in any corporation, partnership, limited liability
partnership, limited liability corporation, association or other entity.

 

(b)       Each of the Transaction Documents has been duly authorized, executed
and delivered by the Company and constitutes a valid, legal and binding
obligation of the Company, enforceable in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity. The Company has full corporate power
and authority to enter into each of the Transaction Documents and to consummate
the transactions contemplated hereby and thereby, including the authorization,
issuance and sale of the Securities as contemplated hereby and thereby, except
for the Stockholders Consent as contemplated by Section 4.16.

 

(c)       The Shares to be issued and sold by the Company to the Purchasers
hereunder have been duly and validly authorized and, when issued and delivered
against payment therefor as provided herein, will be duly and validly issued,
fully paid and nonassessable and free of any preemptive or similar rights. The
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws. The Warrant
Shares issuable upon exercise of the Warrants have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents and the Warrants, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws. As of the Closing Date, the Company shall have reserved from its duly
authorized capital stock the number of shares of Common Stock initially issuable
upon exercise of the Warrants.

 

(d)        The Company has an authorized capitalization as set forth in the SEC
Reports. As of July 31, 2017, there were 37,110,043 shares of Common Stock
issued and 37,110,043 shares of Common Stock outstanding and 13,869,093 shares
of Common Stock were issuable upon the exercise of all options, warrants and
convertible securities outstanding as of such date. Since such date, the Company
has not issued any securities other than Common Stock of the Company issued
pursuant to the exercise of stock options previously outstanding under the
Company’s stock option plans. All of the Company’s options, warrants and other
rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued and were issued in
compliance with federal and state securities laws. None of the outstanding
shares of Common Stock was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its Subsidiaries
other than those described above or accurately described in the SEC Reports. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, as described
in the SEC Reports accurately and fairly present the information required to be
shown with respect to such plans, arrangements, options and rights.

 

 9 

 



 

(e)       All the outstanding shares of capital stock (if any) of each
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and, except to the extent set forth in the SEC
Reports, are owned by the Company directly or indirectly through one or more
wholly-owned Subsidiaries, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party.

 

(f)       Subject to the receipt of the Stockholder Consent as contemplated in
Section 4.16, the execution, delivery and performance of the Transaction
Documents by the Company, the issue and sale of the Securities by the Company
and the consummation of the transactions contemplated hereby and thereby will
not (with or without notice or lapse of time or both) (i) conflict with or
result in a breach or violation of any of the terms or provisions of, constitute
a default or a Debt Repayment Triggering Event (as defined below) under, give
rise to any right of termination or other right or the cancellation or
acceleration of any right or obligation or loss of a benefit under, or give rise
to the creation or imposition of any lien, encumbrance, security interest, claim
or charge upon any property or assets of the Company or any Subsidiary pursuant
to, any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, (ii)
result in any violation of the provisions of the charter or by-laws (or
analogous governing instruments, as applicable) of the Company or any of its
Subsidiaries or (iii) result in any violation of the provisions of any law,
statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its Subsidiaries or any of their properties or assets; except,
in the case of clause (iii), to the extent that such event is not reasonably
expected to have a Material Adverse Effect. A “Debt Repayment Triggering Event”
means any event or condition that gives, or with the giving of notice or lapse
of time would give the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company of any of its Subsidiaries.

 

(g)       No consent, approval, authorization or order of, or filing,
qualification or registration (each an “Authorization”) with, any court,
governmental or non-governmental agency or body, foreign or domestic, which has
not been made, obtained or taken and is not in full force and effect, is
required for the execution, delivery and performance of this Agreement by the
Company, the offer or sale of the Securities or the consummation of the
transactions contemplated hereby, except for (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) the filing of
any requisite notices and/or application(s) to the Principal Trading Market for
the issuance and sale of the Securities and the listing of the Shares and the
Warrant Shares for trading or quotation, as the case may be, thereon in the time
and manner required thereby, (v) the filings required in accordance with Section
4.5 of this Agreement, (vi) receipt of the Stockholder Consent, and (vii) those
that have been made or obtained prior to the date of this Agreement. No event
has occurred that allows or results in, or after notice or lapse of time or both
would allow or result in, revocation, suspension, termination or invalidation of
any such Authorization or any other impairment of the rights of the holder or
maker of any such Authorization. All corporate approvals (including those of
stockholders) necessary for the Company to consummate the transactions
contemplated by the Transaction Documents have been obtained and are in effect.

 

 10 

 

 



(h)       Ernst & Young LLP, who have certified certain financial statements
included or incorporated by reference in the SEC Reports, and have audited the
effectiveness of the Company’s internal control over financial reporting, is (x)
an independent registered public accounting firm within the meaning of Article
2-01 of Regulation S-X and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”), (y) a registered public accounting firm (as defined in
Section 2(a)(12) of the Sarbanes-Oxley Act of 2002 and all rules and regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”)) and (z) in the performance of its work for the Company,
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act.

 

(i)       The financial statements, together with the related notes and
schedules, included in the SEC Reports fairly present the financial position and
the results of operations and changes in financial position of the Company and
its consolidated Subsidiaries at the respective dates or for the respective
periods therein specified. Such statements and related notes have been prepared
in accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the SEC Reports. The financial statements, together with the
related notes, included in the SEC Reports comply in all material respects with
Regulation S-X. No other financial statements or supporting schedules or
exhibits are required by Regulation S-X to be described or incorporated by
reference in the SEC Reports. The selected financial data included or
incorporated by reference in the SEC Reports fairly present the information
shown therein as at the respective dates and for the respective periods
specified and are derived from the consolidated financial statements
incorporated by reference in the SEC Reports and other financial information.
All information contained in the SEC Reports regarding “non-GAAP financial
measures” (as defined in Regulation G) complies with Regulation G and Item 10 of
Regulations S-K, to the extent applicable. Except as disclosed in the SEC
Reports, there are no material off-balance sheet arrangements (as defined in
Regulation S-K under the Securities Act, Item 303(a)(4)(ii)) or any other
relationships with unconsolidated entities or other persons, that may have a
material current or material future effect on the Company’s financial condition,
results of operations, liquidity, capital expenditures, capital resources or
significant components of revenue or expenses.

 



 11 

 

 

 

(j)       The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the SEC Reports fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(k)       Neither the Company nor any of its Subsidiaries has sustained, since
the date of the latest audited financial statements included in the SEC Reports,
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the SEC Reports; and, since such date, there has not
been any change in the capital stock or long-term debt of the Company or any of
its Subsidiaries, or any Material Adverse Effect or any development, including
the onset of litigation or the threat thereof, which would reasonably be
expected to result in any Material Adverse Effect, otherwise than as set forth
or contemplated in the SEC Reports.

 

(l)       Except as set forth in the SEC Reports, there is no legal or
governmental proceeding to which the Company or any of its Subsidiaries is a
party or of which any property or assets of the Company or any of its
Subsidiaries or any officer or director of the Company, in their roles as such,
or any employee benefit plan sponsored by the Company is the subject, including
any proceeding before the United States Food and Drug Administration of the U.S.
Department of Health and Human Services (“FDA”) or comparable federal, state,
local or foreign governmental bodies (including the Israeli Ministry of Health)
(it being understood that the interaction between the Company and the FDA and
such comparable governmental bodies relating to the clinical development and
product approval process shall not be deemed proceedings for purposes of this
representation), which is required to be described in the SEC Reports and is not
described therein, or which, singularly or in the aggregate, if determined
adversely to the Company or any of its Subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and to the best of the Company’s
knowledge after reasonable investigation and due diligence inquiry
(“Knowledge”), no such proceedings are threatened or contemplated by
governmental authorities or threatened by others. The Company is in compliance
with all applicable federal, state, local and foreign laws, regulations, orders
and decrees governing its business as prescribed by the FDA, or any other
federal, state or foreign agencies or bodies engaged in the regulation of
pharmaceuticals or biohazardous substances or materials, except where
noncompliance would not, singly or in the aggregate, have a Material Adverse
Effect. All preclinical and clinical studies conducted by or on behalf of the
Company to support approval for commercialization of the Company’s products have
been conducted by the Company, or to the Company’s Knowledge by third parties,
in compliance with all applicable federal, state or foreign laws, rules, orders
and regulations, except for such failure or failures to be in compliance as
could not reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

 

(m)       There are no statutes or regulations that are required to be described
in the SEC Reports that have not been so described.

 



 12 

 

  

(n)       Neither the Company nor any of its Subsidiaries (i) is in violation of
its charter or by-laws (or analogous governing instrument, as applicable), (ii)
is in default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its material
property or assets is subject (including, without limitation, those administered
by the FDA or by any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA); (iii) is
in violation in any respect of any law, ordinance, governmental rule, regulation
or court order, decree or judgment to which it or its property or assets may be
subject, including the Sarbanes-Oxley Act; or (iv) is in violation of any
applicable corporate governance requirements set forth in the rules of the
Exchange Act; except, in the case of clauses (ii) and (iii) of this paragraph
(v), for any violations or defaults which, singularly or in the aggregate, would
not have a Material Adverse Effect.

  

(o)       The Company and each of its Subsidiaries possess all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies (including, without limitation, those administered
by the FDA or by any foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA) which are
necessary for the ownership of their respective properties or the conduct of
their respective businesses as described in the SEC Reports (collectively, the
“Governmental Permits”) except where any failures to possess or make the same,
singularly or in the aggregate, would not have a Material Adverse Effect. The
Company and its Subsidiaries are in compliance with all such Governmental
Permits and all such Governmental Permits are valid and in full force and
effect, except where the noncompliance, validity or failure to be in full force
and effect would not, singularly or in the aggregate, have a Material Adverse
Effect. Neither the Company nor any Subsidiary has received notification of any
revocation, modification, suspension, termination or invalidation (or
proceedings related thereto) of any such Governmental Permit and to the
Knowledge of the Company, no event has occurred that allows or results in, or
after notice or lapse of time or both would allow or result in, revocation,
modification, suspension, termination or invalidation (or proceedings related
thereto) of any such Governmental Permit and the Company has no reason to
believe that any such Governmental Permit will not be renewed. The Company and
its Subsidiaries are members in good standing of each Federal, state or foreign
exchange, board of trade, clearing house or association and self-regulatory or
similar organization, in each case as necessary to conduct their respective
businesses as described in the SEC Reports. The studies, tests and preclinical
or clinical trials conducted by or on behalf of the Company that are described
in the SEC Reports (the “Company Studies and Trials”) were and, if still
pending, are being, conducted in all material respects in accordance with
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional scientific standards; the descriptions of the results of
the Company Studies and Trials contained in the SEC Reports are accurate in all
material respects; the Company has not received any notices or correspondence
with the FDA or any foreign, state or local governmental body exercising
comparable authority requiring the termination, suspension or material
modification of any Company Studies or Trials that would reasonably be expected
to have a Material Adverse Effect; and the Company is not aware of any studies,
tests or trials the results of which the Company believes reasonably call into
question the study, test, or trial results described or referred to in the SEC
Reports when viewed in the context in which such results are described and the
clinical state of development. For the avoidance of doubt, the Company makes no
representation or warranty that the results of any studies, tests or preclinical
or clinical trials conducted by or on behalf of the Company will be sufficient
to obtain governmental approval from the FDA or any foreign, state or local
governmental body exercising comparable authority or that additional studies,
tests or preclinical or clinical trials will reach similar results or
conclusions.

 



 13 

 



 

(p)       Except as disclosed in the SEC Reports, the Company has not granted
rights to develop, manufacture, produce, assemble, distribute, license, market
or sell its product candidates to any other person and is not bound by any
agreement that affects the exclusive right of the Company to develop,
manufacture, produce, assemble, distribute, license, market or sell its
products.

 

(q)       Neither the Company nor any of its Subsidiaries is or, after giving
effect to the offering of the Securities and the application of the net proceeds
therefrom, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.

 

(r)       The Company and its Subsidiaries own or possess the right to use all
(i) valid and enforceable patents, patent applications, trademarks, trademark
registrations, service marks, service mark registrations, Internet domain name
registrations, copyrights, copyright registrations, licenses, trade secret
rights (“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the SEC Reports. The
Company and its Subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their Knowledge still pending, by any other person to the
rights of the Company and its Subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its Subsidiaries. To the Knowledge of the Company, the Company and its
Subsidiaries’ respective businesses as now conducted do not give rise to any
infringement of, any misappropriation of, or other violation of, any valid and
enforceable Intellectual Property Rights of any other person. All licenses for
the use of the Intellectual Property Rights described in the SEC Reports are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms. The Company has complied in all material respects with,
and is not in breach nor has received any asserted or threatened claim of breach
of any Intellectual Property Rights or Intellectual Property Assets license, and
the Company has no knowledge of any breach or anticipated breach by any other
person to any Intellectual Property Rights or Intellectual Property Assets
license. Except as described in the SEC Reports, no claim has been made against
the Company alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company has
taken all reasonable steps to protect, maintain and safeguard its Intellectual
Property Rights, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
the Transaction Documents will not result in the loss or impairment of or
payment of any additional amounts with respect to, nor require the consent of
any other person in respect of, the Company’s right to own, use, or hold for use
any of the Intellectual Property Rights as owned, used or held for use in the
conduct of the business as currently conducted. The Company has at all times
complied with all applicable laws relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
the Company in the conduct of the Company’s business. The Company has taken all
necessary actions to obtain ownership of all works of authorship and inventions
made by its employees, consultants and contractors during the time they were
employed by or under contract with the Company and which relate to the Company’s
business. All founders and key employees have signed confidentiality and
invention assignment agreements with the Company. To the Knowledge of the
Company, the Company has complied with the United States Patent and Trademark
Office’s duty of candor, good faith and disclosure and best mode requirement for
any patent applications filed by the Company, and all other requirements for
patentability and enforceability of any resultant patents, and has made no
material misrepresentation in any such applications. To the Company’s Knowledge,
all material Intellectual Property Rights or Intellectual Property Assets owned
by or licensed to the Company is valid and enforceable.

 

 14 

 

 



(s)       The Company and each of its Subsidiaries have good and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real or personal property which are material to the business of the
Company and its Subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company or any of its Subsidiaries; and all of the leases and subleases
material to the business of the Company and its Subsidiaries, considered as one
enterprise, and under which the Company or any of its Subsidiaries holds
properties described in the SEC Reports, are in full force and effect, and
neither the Company nor any Subsidiary has any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any Subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(t)       There is (i) no significant unfair labor practice complaint pending
against the Company, or any of its Subsidiaries, nor to the Knowledge of the
Company, threatened against it or any of its Subsidiaries, before the National
Labor Relations Board, any state or local labor relation board or any foreign
labor relations board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Company or any of its Subsidiaries, or, to the Knowledge of
the Company, threatened against it and (ii) no strike, lockout, work stoppage,
slowdown, union organizing campaign, union demand for recognition or union
election petition is pending or, to the Company’s Knowledge, threatened, with
respect to the employees of the Company or any of its Subsidiaries, and, to the
Company’s Knowledge, there is no existing or imminent strike, lockout, work
stoppage or slowdown by the employees of its Subsidiaries’ principal suppliers,
manufacturers, customers or contractors, that would reasonably be expected,
singularly or in the aggregate, to have a Material Adverse Effect. No key
employee or significant group of employees of the Company or any Subsidiary has
provided, or to the Company’s Knowledge, plans to provide, written notice to the
Company of intent to terminate employment with the Company or any such
Subsidiary.

  

(u)       No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan (as defined in Section 3(3) of ERISA) of the
Company or any of its Subsidiaries which could, singularly or in the aggregate,
have a Material Adverse Effect. Each employee benefit plan (as defined in
Section 3(3) of ERISA) of the Company or any of its Subsidiaries is in
compliance in all material respects with applicable law, including ERISA and the
Code. The Company and its Subsidiaries have not incurred and could not
reasonably be expected to incur liability under Title IV of ERISA with respect
to the termination of, or withdrawal from, any pension plan (as defined in
Section 3(2) of ERISA). Each pension plan that is intended to be qualified under
Section 401(a) of the Code is so qualified, and to the Company’s Knowledge,
nothing has occurred, whether by action or by failure to act, which could,
singularly or in the aggregate, cause the loss of such qualification.

 



 15 

 

 

(v)       The Company and each of its Subsidiaries (i) is in compliance, in all
material respects, with any and all applicable foreign, federal, state and local
laws, rules, regulations, treaties, statutes and codes promulgated by any and
all governmental authorities (including pursuant to the Occupational Health and
Safety Act) relating to the protection of human health and safety in the
workplace (“Occupational Laws”), (ii) has received all material permits,
licenses or other approvals required of it under applicable Occupational Laws to
conduct its business as currently conducted and (iii) is in compliance, in all
material respects, with all terms and conditions of such permit, license or
approval. No action, proceeding, revocation proceeding, writ, injunction or
claim is pending or, to the Company’s knowledge, threatened against the Company
or any of its Subsidiaries relating to Occupational Laws.

 

(w)        Except as otherwise described in the SEC Reports and except as would
not, individually or in the aggregate, result in a Material Adverse Effect, (i)
neither the Company nor any of its Subsidiaries is in violation of any federal,
state, local or foreign law or regulation relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata) or wildlife,
including without limitation, laws and regulations relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environment Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its Subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its Subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its Subsidiaries
is in violation of any Environmental Law; (ii) there is no claim, action or
cause of action filed with a court or governmental authority, no investigation
with respect to which the Company has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties arising out
of, based on or resulting from the presence, or release into the environment, of
any Material of Environmental Concern at any location owned, leased or operated
by the Company or any of its Subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s Knowledge, threatened
against the Company or any of its Subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its Subsidiaries has
retained or assumed either contractually or by operation of law; and (iii) to
the Company’s Knowledge, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law or form the basis of a potential Environmental Claim against
the Company or any of its Subsidiaries or against any person or entity whose
liability for any Environmental Claim the Company or any of its Subsidiaries has
retained or assumed either contractually or by operation of law.

 



 16 

 

 

(x)       The Company and its Subsidiaries each (i) have timely filed, or duly
obtained extensions of the time for filing, all necessary federal, state, local
and foreign tax returns and all such returns were true, complete and correct,
(ii) have paid all federal, state, local and non-U.S. taxes due and payable for
which it is liable, including, without limitation, all sales and use taxes and
all taxes which the Company or any of its Subsidiaries is obligated to withhold
from amounts owing to employees, creditors and third parties, other than, in
each case, any taxes which the Company or any of its Subsidiaries is contesting
in good faith and (iii) do not have any tax deficiency that has been assessed
or, to its Knowledge, proposed against any of them, except those, in each of the
cases described in clauses (i), (ii) and (iii) of this paragraph (gg), that
would not, singularly or in the aggregate, have a Material Adverse Effect. The
Company and its Subsidiaries have not engaged in any “reportable transaction”
within the meaning of Section 6707A(c) of the Code and Treasury Regulations
Section 1.6011-4(b). The accruals and reserves on the books and records of the
Company and its Subsidiaries in respect of tax liabilities for any taxable
period not yet finally determined are adequate in accordance with GAAP to meet
any assessments and related liabilities for any such period, and since December
31, 2015, the Company and its Subsidiaries have not incurred any liability for
taxes other than in the ordinary course.

 

(y)        The Company and each of its Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries. Neither the Company nor any of its Subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect. All policies of insurance owned by the Company or any
of its Subsidiaries are, to the Company’s Knowledge, in full force and effect
and the Company and its Subsidiaries are in compliance in all material respects
with the terms of such policies. Neither the Company nor any of its Subsidiaries
has received written notice from any insurer, agent of such insurer or the
broker of the Company or any of its Subsidiaries that any material capital
improvements or any other material expenditures (other than premium payments)
are required or necessary to be made in order to continue such insurance. None
of the Company or any of its Subsidiaries insures risk of loss through any
captive insurance, risk retention group, reciprocal group or by means of any
fund or pool of assets specifically set aside for contingent liabilities other
than as described in the SEC Reports.

 



 17 

 

 

(z)        The Company and each of its Subsidiaries maintains a system of
internal control over financial reporting (as such term is defined in Rule
13a-15 of the General Rules and Regulations under the Exchange Act (the
“Exchange Act Rules”)) that complies with the requirements of the Exchange Act
and has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurances
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the SEC Reports, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company’s internal control over financial reporting is overseen by the Audit
Committee of the Board of Directors of the Company (the “Audit Committee”) in
accordance with the Exchange Act Rules. The Company has not publicly disclosed
or reported to the Audit Committee or to the Board any material weakness, change
in internal control over financial reporting or fraud involving management or
other employees who have a significant role in the internal control over
financial reporting (each an “Internal Control Event”), any violation of, or
failure to comply with, the U.S. Securities Laws, or any matter which if
determined adversely, would have a Material Adverse Effect.

 

(aa) A member of the Audit Committee has confirmed to the Chief Executive
Officer or Chief Financial Officer that, except as set forth in the SEC Reports,
the Audit Committee is not reviewing or investigating, and neither the Company’s
independent auditors nor its internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of or changing the Company’s disclosure with respect to, any of the
Company’s material accounting policies, (ii) any matter which could result in a
restatement of the Company’s financial statements for any annual or interim
period during the current or prior three fiscal years, or (iii) any Internal
Control Event.

 

(bb) The Company maintains disclosure controls and procedures (as such is
defined in Rule 13a-15 of the Exchange Act Rules) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that information required to be disclosed by the Company
with respect to itself and its Subsidiaries in the reports it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms. The Company has
utilized such controls and procedures in preparing and evaluating the
disclosures in the SEC Reports. The Company’s certifying officers have evaluated
the effectiveness of the Company’s disclosure controls and procedures as of the
end of the period covered by the Company’s most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no changes in the Company’s internal
control over financial reporting (as such term is defined in the Exchange Act)
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 



 18 

 

 

(cc) There is no franchise agreement, lease, contract, or other agreement or
document required by the Securities Act or by the Rules and Regulations to be
described in the SEC Reports or to be filed as an exhibit thereto which is not
so described or filed therein as required; and all descriptions of any such
franchise agreements, leases, contracts, or other agreements or documents
contained in the SEC Reports are accurate and complete descriptions of such
documents in all material respects. Other than as described in the SEC Reports,
no such franchise agreement, lease, contract or other agreement has been
suspended or terminated for convenience or default by the Company or any of the
other parties thereto, and neither the Company nor any of its Subsidiaries has
received notice of and the Company does not have Knowledge of any such pending
or threatened suspension or termination.

 

(dd) No relationship, direct or indirect, exists between or among the Company on
the one hand, and the directors, officers, stockholders (or analogous interest
holders), customers or suppliers of the Company or any of its affiliates on the
other hand, which is required to be described in the SEC Reports which is not so
described.

 

(ee) Other than each of the Purchasers pursuant to the Registration Rights
Agreement or as set forth in the SEC Reports, no Person has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company.

 

(ff) Other than Jefferies LLC, in its role as financial advisor to the Company,
no person or entity will have, as a result of the transactions contemplated by
the Transaction Documents, any valid right, interest or claim against or upon
the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company. The Purchasers shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this paragraph pursuant to any agreement to which
the Company is a party that may be due in connection with the transactions
contemplated by the Transaction Documents.

 

(gg) Except as described in the SEC Reports, no Subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such Subsidiary’s capital
stock, from repaying to the Company any loans or advances to such Subsidiary
from the Company or from transferring any of such Subsidiary’s properties or
assets to the Company or any other Subsidiary of the Company.

 

(hh) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the SEC Reports
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

 

(ii) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act.
The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and is listed on the Principal Trading Market, and the Company has
taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Principal Trading Market, nor has the
Company received any notification that the Commission or the Financial Industry
Regulatory Authority, Inc. is contemplating terminating such registration or
listing. The Company is in compliance with all listing and maintenance
requirements of the Principal Trading Market on the date hereof. Upon receipt of
the Stockholder Consent contemplated by Section 4.16, the issuance of the
Securities in the manner and on the terms contemplated by the Transaction
Documents will not violate the rules of the Principal Trading Market.

 

 19 

 

 



(jj) Neither the Company nor any of its Subsidiaries nor, to the Company’s
Knowledge, any employee or agent of the Company or any Subsidiary, has (i) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds, (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended or (iv) made
any other unlawful payment.

 

(kk) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Rules and Regulations) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s
liquidity or the availability of or requirements for its capital resources
required to be described in the SEC Reports which have not been described as
required.

 

(ll) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any of its Subsidiaries to or for the benefit of
any of the officers or directors of the Company, any of its Subsidiaries or any
of their respective family members. All transactions by the Company with office
holders or control persons of the Company have been duly approved by the board
of directors of the Company, or duly appointed committees or officers thereof,
if and to the extent required under U.S. law.

 

(mm) The statistical and market related data included in the SEC Reports are
based on or derived from sources that the Company believes to be reliable and
accurate in all material respects and such data agree with the sources from
which they are derived.

 

(nn)  The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries with respect to the Money Laundering Laws is
pending, or to the Company’s Knowledge, threatened.

 

(oo)  Neither the Company nor any of its Subsidiaries nor, to the Company’s
Knowledge, any director, officer, agent, employee or affiliate of the Company or
any of its Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the net proceeds
from the sale of the Securities, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 



 20 

 

 

(pp) The Company and its Subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur on the Closing Date, will not be Insolvent (as
defined below). For purposes of this paragraph, “Insolvent” means, with respect
to any person, (i) the present fair saleable value of such person’s assets is
less than the amount required to pay such person’s total Indebtedness, (ii) such
person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 

(qq) To the knowledge of the Company, and except as would not, individually or
in the aggregate, have a Material Adverse Effect, the Company’s manufacturing
facilities and operations are in compliance with applicable regulations of the
FDA, including current Good Manufacturing Practices.

 

(rr) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(the foregoing materials, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension, except where the failure to file on a timely basis would not have or
reasonably be expected to result in a Material Adverse Effect (including, for
this purpose only, any failure to qualify to register the Shares and the Warrant
Shares for resale on Form S-3 if then required by the Registration Rights
Agreement, or which would prevent any Purchaser from using Rule 144 to resell
any Securities due to the current public information requirements thereof). As
of their respective filing dates, or to the extent corrected by a subsequent
amendment or restatement, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. Since the date of the financial
statements included its last periodic SEC Report filed with the Commission, and
up to and including the date hereof, and other than as disclosed in the SEC
Reports, neither the Company nor any of its Subsidiaries has (i) issued or
granted any securities other than options to purchase common stock pursuant to
the Company’s stock option plan, (ii) incurred any material liability or
obligation, direct or contingent, other than liabilities and obligations which
were incurred in the ordinary course of business, (iii) entered into any
material transaction other than in the ordinary course of business, or (iv)
declared or paid any dividend on its capital stock.



 



(ss) Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3.2 of this Agreement and the accuracy of the information
disclosed in the Accredited Investor Questionnaires provided by the Purchasers,
no registration under the Securities Act is required for the offer and sale of
the Securities by the Company to the Purchasers under the Transaction Documents.
Upon receipt of the Stockholder Consent, the issuance and sale of the Securities
hereunder will not contravene the rules and regulations of the Principal Trading
Market.

 



 21 

 

 

(tt) The Company and the Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company's charter documents
or the laws of its state of incorporation that is or could reasonably be
expected to become applicable to any of the Purchasers solely as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company's issuance of the Securities and the Purchasers' ownership of the
Securities.

 

(uu) The Company confirms that it has not provided, and to the Company’s
Knowledge, none of its officers or directors nor any other Person acting on its
or their behalf has provided, any Purchaser, other than the Lead Purchaser and
its Affiliates, or such Purchaser’s respective agents or counsel with any
information that it believes constitutes material, non-public information except
insofar as the existence, provisions and terms of the Transaction Documents and
the proposed transactions hereunder may constitute such information, which
information will be disclosed by the Company in the Press Release and/or Current
Report on Form 8-K contemplated by Section 4.5 hereof. The Company understands
and confirms that the Purchasers, other than the Lead Purchaser and its
Affiliates, will rely on the foregoing representations in effecting transactions
in securities of the Company.

 

(vv) Assuming the accuracy of the Purchasers’ representations and warranties set
forth in Section 3.2, none of the Company, its Subsidiaries nor, to the
Company’s Knowledge, any Person acting on their behalf has, directly or
indirectly, at any time within the past six (6) months, made any offers or sales
of any Company security or solicited any offers to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or (ii)
cause the offering of the Securities pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market on which any
of the securities of the Company are listed or designated.

 

(yy) Neither the Company nor, to the Company’s Knowledge, any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising.

 

(ww) The Company acknowledges and agrees that each of the Purchasers is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

 22 

 

 



(xx) The Company has not, and to the Company’s Knowledge, neither its directors
or officers nor any person acting on its behalf has (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased or paid any
compensation for soliciting purchases of, any securities of the Company in
violation of Regulation M under the Exchange Act or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(yy) None of the Company, any predecessor or affiliated issuer of the Company
nor, to the Company’s Knowledge, any director or executive officer of the
Company or any promoter connected with the Company in any capacity, is subject
to any of the “bad actor” disqualifications within the meaning of Rule 506(d)
under the Securities Act, except for a disqualification event covered by Rule
506(d)(2) or (d)(3).

 

(zz) The Baseline Cash Flow Projection Through Q2 2019 of the Company that was
provided to the Purchasers in the Company’s electronic data room created in
connection with the offering of Securities contemplated by this Agreement (the
“Cash Flow Projection”) has been prepared by the Company in good faith. To the
Knowledge of the Company, there is nothing that would cause such Cash Flow
Projection to conflict with the Company’s books and records. The assumptions
used in preparation of such Cash Flow Projection were fair and reasonable when
made and continue to be fair and reasonable on the date hereof. The Company
makes no representations with regard to the Cash Flow Projection, including the
expenses of the Company after the date hereof, other than those set forth in
this Section 3.1(zz).

 

3.2       Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)       Organization; Authority. Except as to any Purchaser who is a natural
person, such Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder, and the
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate or other action on the part
of such Purchaser. Each of the Transaction Documents to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

 23 

 

 



(b)       No Conflicts. The execution, delivery and performance by such
Purchaser of the Transaction Documents to which it is a party and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser (except as to any Purchaser who is a natural person), (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.

 

(c)       Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law, and such Purchaser is acquiring the Shares
and the Warrants and, upon exercise of the Warrants, will acquire the Warrant
Shares issuable upon exercise thereof, as principal for its own account and not
with a view to, or for distributing or reselling such Securities or any part
thereof in violation of the Securities Act or any applicable state securities
laws, provided, however, that, except to the extent provided in the Lock-Up
Agreement, by making the representations herein, such Purchaser does not agree
to hold any of the Securities for any minimum period of time and reserves the
right, subject to the provisions of this Agreement and the Registration Rights
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Such Purchaser is acquiring the
Securities hereunder for such Purchaser’s own account and, if such Purchaser is
an entity, in the ordinary course of its business, and not with a view to the
resale or any distribution of any part thereof in violation of the Securities
Act, and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act. Such Purchaser is not a registered broker-dealer under Section
15 of the Exchange Act or an entity engaged in a business that would require it
to be so registered as a broker-dealer.

 

(d)       Purchaser Status. At the time such Purchaser was offered the
Securities, it was, at the date hereof it is, and on each date on which it
exercises the Warrants it will be an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(e)        Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(f)       Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company, its Subsidiaries and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser's right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company's representations and warranties contained
in the Transaction Documents. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Securities.

 

 24 

 

 



(g) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor any Affiliate of such Purchaser which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Securities, and (z) is
subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser's or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

 

(h)       Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

 

(i)       Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

 25 

 



 

(j)       Reliance on Exemptions. Such Purchaser understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(k)       No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(l)       Regulation M. Such Purchaser is aware that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of Common Stock and
other activities with respect to the Common Stock by the Purchasers.

 

(m)       Residency. Such Purchaser’s residence (if an individual) or offices in
which its investment decision with respect to the Securities was made (if an
entity) is or are located at the address immediately below such Purchaser’s name
on its signature page hereto.

 

(n)       Bad Actor Disqualification. If such Purchaser is an officer of the
Company or beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, such Purchaser is not subject to any of the “bad actor”
disqualifications within the meaning of Rule 506(d) under the Securities Act,
except for a disqualification event covered by Rule 506(d)(2) or (d)(3).

 

(o)       Accuracy of Accredited Investor Questionnaire. The Accredited Investor
Questionnaire delivered by such Purchaser in connection with this Agreement is
complete and accurate in all respects as of the date of this Agreement, and such
Accredited Investor Questionnaire and the Selling Stockholder Questionnaire
delivered to the Company by such Purchaser will be complete and accurate as of
the Closing Date and the Effective Date; provided, that such Purchaser shall be
entitled to update such information by providing written notice thereof to the
Company.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

 

 26 

 



 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1       Transfer Restrictions.

 

(a)       Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Securities.

 

(b)       Legends. Book entry notations evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES WITH A REGISTERED BROKER-DEALER OR WITH A FINANCIAL INSTITUTION THAT
IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT .

 



 27 

 

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder following the Effective Date. Each Purchaser acknowledges and agrees
that, except as otherwise provided in Section 4.1(c), any Securities subject to
a pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

 

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate (or uncertificated security)
without such legend or any other legend to the holder (to the extent such holder
is not an “affiliate” of the Company as such term is defined under Rule 144 of
the Securities Act) of the applicable Securities upon which it is stamped if (i)
such Securities are registered for resale under the Securities Act (provided
that, if the Purchaser is selling pursuant to the effective registration
statement registering the Securities for resale, the Purchaser agrees to only
sell such Securities during such time that such registration statement is
effective and not withdrawn or suspended, and only as permitted by such
registration statement), and, in the case of Purchasers who are Affiliates of
the Company, sold pursuant to an effective registration statement, (ii) such
Securities are sold or transferred pursuant to Rule 144, or (iii) other than
with respect to Affiliates of the Company, such Securities are eligible for sale
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such securities.
Subject to the above qualifications, following the earlier of (i) the Effective
Date or (ii) Rule 144 becoming available for the resale of Securities, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities, the Company shall
cause Company Counsel to issue to the Transfer Agent the legal opinion referred
to in the Irrevocable Transfer Agent Instructions. Any fees (with respect to the
Transfer Agent, Company Counsel or otherwise) associated with the issuance of
such opinion or the removal of such legend shall be borne by the Company.
Following the Effective Date, or at such earlier time as a legend is no longer
required (in which case a Purchaser shall also be required to provide reasonable
assurances in the form of seller and, if applicable, broker representation
letters) for certain Securities, the Company will no later than three (3)
Trading Days (or, if the date of this Agreement is on or after September 5,
2017, within two (2) Trading Days after the Closing) following the delivery by a
Purchaser to the Company (with notice to the Company) of (i) a legended
certificate representing the Shares or Warrant Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) or book entry position representing the
Shares or Warrant Shares or (ii) an Exercise Notice in the manner stated in any
Warrants to effect the exercise of such Warrants in accordance with their terms,
and an opinion of counsel to the extent required by Section 4.1(a) (such 3rd or
2nd Trading Day, as the case may be, the “Legend Removal Date”), deliver or
cause to be delivered to such Purchaser a certificate or book entry position
representing such Securities free from all restrictive and other legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c). Certificates for Shares and Warrant Shares subject to legend
removal hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company as directed by such Purchaser. Each Purchaser covenants that, following
the Legend Removal Date, such Purchaser will only sell or otherwise transfer any
Registrable Securities that it then owns pursuant to the Registration Statement
(provided that it is then effective and available for use) or pursuant to Rule
144 (provided that it is then available to such holder) or another exemption
from the registration requirements of the Securities Act then available to such
Purchaser.

 



 28 

 

 

 

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit C attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
4.1(d) (or instructions that are consistent therewith) will be given by the
Company to its transfer agent in connection with this Agreement, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents and applicable law. The Company acknowledges that a breach
by it of its obligations under this Section 4.1(d) will cause irreparable harm
to a Purchaser. Accordingly, the Company acknowledges that the remedy at law for
a breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares and Warrant Shares in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Shares and the Warrant Shares is not
effective or that the prospectus included in such Registration Statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Shares and/or Warrant Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
and/or Warrant Shares pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act. Both the Company and its
Transfer Agent, and their respective directors, officers, employees and agents,
may rely on this Section 4.1(e) and each Purchaser hereunder will indemnify and
hold harmless each of such persons from any breaches or violations of this
Section 4.1(e).

 



 29 

 

 

(f)  Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser unlegended shares of Common Stock within three (3) Trading Days
(or, if the date of this Agreement is on or after September 5, 2017, within two
(2) Trading Days) of receipt of all documents necessary for the removal of the
legend set forth above (the “Deadline Date”), then, in addition to all other
remedies available to such Purchaser, if on or after the Trading Day immediately
following such three (3) Trading Day period (or, if the date of this Agreement
is on or after September 5, 2017, within two (2) Trading Days), such Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the holder of shares of Common Stock that
such Purchaser anticipated receiving from the Company without any restrictive
legend (a “Buy-In”), then the Company shall, within three (3) Trading Days (or,
if the date of this Agreement is on or after September 5, 2017, within two (2)
Trading Days) after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to the Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such shares of Common Stock shall terminate, or
(ii) promptly honor its obligation to deliver to such Purchaser such shares of
Common Stock and pay cash to the Purchaser in an amount equal to the excess (if
any) of the Buy-In Price over the product of (a) such number of shares of Common
Stock, times (b) the Closing Bid Price on the Deadline Date.

 

4.2      Reservation of Common Stock. The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance from and after the Closing Date, the number of shares of Common Stock
issuable upon exercise of the Warrants issued at the Closing (without taking
into account any limitations on exercise of the Warrants set forth in the
Warrants).

 

4.3      Furnishing of Information. In order to enable the Purchasers to sell
the Securities under Rule 144, for a period of twelve (12) months from the
Closing, the Company shall use its commercially reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. During such twelve (12) month period, if
the Company is not required to file reports pursuant to the Exchange Act, it
will use commercially reasonable efforts to prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities under Rule
144.

 

4.4      Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 



 30 

 



 

4.5      Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00
A.M., New York City time, on the Trading Day immediately following the date
hereof, issue a press release (the “Press Release”) disclosing all material
terms of the transactions contemplated hereby, and (b) furnish to and/or file
with the Commission a Current Report on Form 8-K describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement, the form of Warrant and the Registration Rights Agreement)) within
the time required by the Exchange Act. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser or an Affiliate of
any Purchaser, or include the name of any Purchaser or an Affiliate of any
Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities laws in connection with (A) any registration statement contemplated
by the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law, request of the Staff of the
Commission or Trading Market regulations. From and after the issuance of the
Press Release, no Purchaser shall be in possession of any material, non-public
information received from the Company, its Subsidiaries or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release unless a Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are required to be
publicly disclosed by the Company as described in this Section 4.5, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

 

4.6       Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers; provided, however, that no such
Purchaser owns any equity in the Company prior to its purchase of the Securities
hereunder.

 

4.7       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

 31 

 

 



4.8       Use of Proceeds. The Company shall use the net proceeds from the sale
of the Securities hereunder primarily for the development of its current
pipeline and related general corporate purposes in furtherance of the Company’s
business model as described in the SEC Reports, and shall not use such proceeds
for any other purpose.

 

4.9       Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Person with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling persons (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against a Purchaser in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such stockholder or any violations by the
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
Promptly after receipt by any Person (the “Indemnified Person”) of notice of any
demand, claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to this Section 4.9, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned, or to the extent fees and costs incurred
pursuant to this Section 4.9 are attributable to the Indemnified Person’s breach
of any of the representations, warranties covenants or agreements made by the
Purchasers in this Agreement or the other Transaction Documents. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 



 32 

 

 

4.10       Principal Trading Market Listing. In the time and manner required by
the Principal Trading Market, the Company shall prepare and file with such
Principal Trading Market an additional shares listing application covering all
of the Shares and Warrant Shares and shall use its commercially reasonable
efforts to take all steps necessary to cause all of the Shares and Warrant
Shares to be approved for listing on the Principal Trading Market as promptly as
possible thereafter.

 

4.11       Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.

 

4.12       Delivery of Warrants After Closing. The Company shall deliver, or
cause to be delivered, in physical form the respective Warrants purchased by
each Purchaser to such Purchaser within three (3) Trading Days of the Closing
Date (or, if the date of this Agreement is on or after September 5, 2017, within
two (2) Trading Days after the Closing).

 

4.13       Short Sales and Confidentiality After the Date Hereof. Such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.5 or (ii) this Agreement is terminated
pursuant to Section 6.18. Notwithstanding the foregoing, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.5; provided, however, each Purchaser agrees, severally and not jointly
with any Purchasers, that they will not enter into any Net Short Sales (as
hereinafter defined) from the period commencing on the Closing Date and ending
on the earliest of (x) the Effective Date of the initial Registration Statement,
or (y) the date that such Purchaser no longer holds any Securities. For purposes
of this Section 4.13, a “Net Short Sale” by any Purchaser shall mean a sale of
Common Stock by such Purchaser that is marked as a short sale and that is made
at a time when there is no equivalent offsetting long position in Common Stock
held by such Purchaser. Notwithstanding the foregoing, in the event that a
Purchaser is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Moreover, notwithstanding the
foregoing, in the event that a Purchaser has sold Securities pursuant to Rule
144 prior to the Effective Date of the initial Registration Statement and the
Company has failed to deliver unlegended shares of Common Stock prior to the
settlement date for such sale (assuming that such certificates or book entry
positions meet the requirements set forth in Section 4.1(c) for the removal of
legends), the provisions of this Section 4.13 shall not prohibit the Purchaser
from entering into Net Short Sales for the purpose of delivering shares of
Common Stock in settlement of such sale. Each Purchaser understands and
acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that covering a short position
established prior to effectiveness of a resale registration statement with
shares included in such registration statement would be a violation of Section 5
of the Securities Act, as set forth in Compliance and Disclosure Interpretation
No. 239.10 with respect to the Securities Act Section 5, dated Nov. 26, 2008,
compiled by the Commission’s Division of Corporation Finance.

 

 33 

 

 



4.14       Company Lock-Up. From the date hereof until (i) the Effective Date or
(ii), if the Lock-Up Agreements are no longer in effect, the date that is thirty
(30) days after the Effective Date, the Company shall not issue shares of Common
Stock or Common Stock Equivalents; provided, however, the thirty (30) day period
set forth in clause (ii) shall be extended for the number of Trading Days during
such period in which (a) trading in the Common Stock is suspended by any Trading
Market, or (b) following the Effective Date, the Registration Statement is not
effective or the prospectus included in the Registration Statement may not be
used by the Purchasers for the resale of the Shares or the Warrant Shares.
Notwithstanding the foregoing, in no event shall this Section 4.14 prohibit the
Company from issuing (i) shares of Common Stock or Warrants hereunder, or
Warrant Shares upon the exercise of the Warrants; (ii) issuing Common Stock and
options to purchase Common Stock, shares of Common Stock underlying options
granted and other securities, each pursuant to any director or employee stock
option plan, stock ownership plan or dividend reinvestment plan of the Company
in effect on the date hereof; (iii) issuing Common Stock pursuant to the
conversion of securities, including preferred stock and non-voting common stock,
or the exercise of warrants, which securities or warrants are outstanding on the
date hereof; or (iv) issuing Common Stock and warrants to purchase Common Stock
pursuant to a financing pursuant to Section 4.19.

 

4.15       Confidentiality. The Company and the Lead Purchaser (each a “Party”
and collectively the “Parties”), to protect the confidentiality of certain
information of the Parties to be disclosed solely for use in connection with the
business and investment relationship between the Parties as contemplated by this
Agreement (the “Permitted Use”), and except as specified elsewhere or otherwise
subject to another confidentiality agreement and/or provision, agree that at all
times, and notwithstanding any termination or expiration of this Agreement, to
hold in strict confidence and not disclose to any third party any Confidential
Information (as defined below) of the other Party, except as approved in writing
by the other Party, and agree to use the Confidential Information of the other
Party for no purpose other than the Permitted Use, until there is no longer a
person who was a Lead Purchaser Nominee serving as a member (or observer) of the
Board. Lead Purchaser Nominee shall be permitted to share the Confidential
Information with the Lead Purchaser, including all employees and agents thereof,
consistent with this Section 4.15 and their respective obligations under the
federal securities laws.

 

(a)       As used herein, the “Confidential Information” of a Party means any
and all technical and non-technical information disclosed by such Party to the
other Party, other than any portion of such information that:

 

 34 

 



(i)       was in the public domain at the time it was disclosed to the other
Party;

 

(ii)       was publicly disclosed by the Company or otherwise entered the public
domain subsequent to the time it was disclosed to the other Party, through no
fault of the other Party;

 

(iii)       was in the other Party’s possession free of any obligation of
confidence at the time it was disclosed to the other Party;

 

(iv)       was rightfully communicated to the other Party free of any obligation
of confidence subsequent to the time it was disclosed to the other Party; or

 

(v)       was developed by employees or agents of the other Party who had no
access to any Confidential Information.

 

(b)       Notwithstanding the above, a Party may disclose certain Confidential
Information of the other Party, without violating the obligations of this
Agreement, to the extent such disclosure is required by a valid order of a court
or other governmental body having jurisdiction.

 

4.16       Stockholder Consent. The Company shall use its best efforts to obtain
the consent of its stockholders required by the Principal Trading Market (the
“Stockholder Consent”) as soon as practicable after the date hereof and in any
case shall take all action necessary to call a meeting of its stockholders (the
“Stockholders Meeting”) to take place within 90 days (or within 110 days in the
event the Commission reviews the Company’s proxy statement for soliciting
Stockholder Consent) hereof for the purpose of seeking approval of the Company’s
stockholders for the issuance and sale of the Securities to the Purchasers (the
“Proposal”).

 

4.17       Lead Purchaser Nominee. Upon the Closing and so long thereafter as
Lead Purchaser shall beneficially own 10% or more of the total number of shares
of Common Stock outstanding, the Lead Purchaser shall have the right (but not
the obligation) pursuant to this Agreement to nominate to the Board of Directors
one (1) director, and the Company shall include, and shall use its best efforts
to cause the Board of Directors, whether acting through the Nominating and
Corporate Governance Committee of the Board of Directors or otherwise, to
include, in the slate of nominees recommended to stockholders of the Company
(the “Stockholders”) for election as a director at the next annual or special
meeting of the Stockholders (or, if permitted, by any action by written consent
of the Stockholders) at or by which directors of the Company are to be elected,
the one individual, if any, identified in advance of such meeting to the Company
by the Lead Purchaser (the “Lead Purchaser Nominee”). In the event that the Lead
Purchaser shall not have nominated a Lead Purchaser Nominee by such date, then
the Lead Purchaser shall have the right, at any time thereafter, to nominate a
Lead Purchaser Nominee, in which case the directors shall take all necessary
corporate action to (a) increase the size of the Board as required to enable the
Lead Purchaser to so nominate such Lead Purchaser Nominee and (b) designate such
Lead Purchaser Nominee to fill such newly created vacancies. In all instances
the Lead Purchaser shall give the Company at least five (5) Business Days’
advance written notice of the Lead Purchaser Nominee and shall provide the
Company the opportunity to discuss any potential Lead Purchaser Nominees with
Lead Purchaser prior to nomination. The Lead Purchaser shall take such
discussion under advisement, but shall have no obligation to modify its
nomination as a result of such discussion. Vacancies arising through the death,
resignation or removal of any Lead Purchaser Nominee who was nominated to the
Board pursuant to this section may be filled by the Board only with a Lead
Purchaser Nominee, and the director so chosen shall hold office until the next
election and until his or her successor is duly elected and qualified, or until
his or her earlier death, resignation or removal. Notwithstanding the foregoing,
the Lead Purchaser shall not be entitled to designate a Person as a nominee to
the Board upon a written determination by the Nominating and Corporate
Governance Committee of the Company (which determination shall set forth in
writing reasonable grounds for such determination) that such Person would not be
qualified under any applicable law, rule or regulation to serve as a director of
the Company. In such an event, the Lead Purchaser shall be entitled to select a
Person as a replacement nominee and the Company shall use its best efforts to
cause such Person to be nominated as the Lead Purchaser Nominee at the same
meeting (or, if permitted, pursuant to the same action by written consent of the
Stockholders) as such initial Person who was to nominated as the Lead Purchaser
Nominee. Other than with respect to the issue set forth in the preceding
sentence, neither the Company nor any other party to this Agreement shall have
the right to object to any Lead Purchaser Nominee. In the event that the Lead
Purchaser shall cease to have the right to designate a person to serve as a
director pursuant to this section, the Lead Purchaser shall use its best efforts
to cause the applicable Lead Purchaser Nominee to resign immediately.

 



 35 

 

 

4.18       Further Adjustments. If, subsequent to the execution of this
Agreement and on or prior to December 31, 2017, the Company completes one or
more equity financings (whether effected through a sale of Common Stock or any
other class of Company’s capital stock, or any securities convertible thereinto
or exchangeable therefor, each a “Subsequent Financing”) of whatever size,
including any financings contemplated by Section 4.19 (i) at a price per share
of Common Stock or implied price per share of Common Stock less than the
Purchase Price, the Company shall rebate to each Purchaser party to this
Agreement prior to the date of such transaction in cash the difference between
the Purchase Price and the price per share of Common Stock sold in such other
transaction multiplied by the number of shares of Common Stock acquired by such
Purchaser pursuant hereto; (ii) with a ratio of shares of Common Stock issuable
upon warrants purchased in connection therewith at a ratio higher than that
agreed to pursuant to this Agreement, the Company shall issue to each Purchaser
party to this Agreement prior to the date of such transaction (without
additional consideration) warrants to purchase such incremental number of shares
of Common Stock equal to the difference between the ratios and on terms
otherwise consistent with such newly issued warrants; and (iii) on other terms
superior to those agreed to hereby, the Company shall make equitable adjustment
in favor of the Purchasers party to this Agreement prior to the date of such
transaction to provide to such Purchasers consideration or other adjustment such
that the Purchasers are in at least as good a position as purchasers in such
Subsequent Financing as if they had participated in such Subsequent Financing in
the amount of their commitment hereunder.

 

4.19       Subsequent Equity Sales. If, subsequent to the execution of this
Agreement and on or prior to June 30, 2018, the Company consummates any one
Subsequent Financing, then the Lead Purchaser shall be obligated to purchase in
such Subsequent Financing an amount of securities sold in such offering equal to
$25.0 million less the dollar amount of the Shares purchased hereunder by the
Lead Investor on the Closing Date (the “Differential Amount”); provided, that
the Lead Investor shall not be obligated to purchase a portion of any such
Subsequent Financing greater than the percentage of outstanding Common Stock
that it owns at such time (without giving effect to any unexercised options or
warrants or any unvested equity awards; provided, further, that this Section
4.19 shall only apply to the initial Subsequent Financing (if any); and,
provided, further, that the Lead Purchaser shall not be under any obligation to
purchase securities in any Subsequent Financing if a Material Adverse Change has
occurred subsequent to the execution of this Agreement. The Lead Investor shall
purchase an amount of securities in the initial Subsequent Financing on the same
terms and conditions, including the same price per share or price per unit, as
the other investors participating in such Subsequent Financing, and shall
receive the same terms and conditions as to which such other investors may be
entitled, including any warrants sold to new investors alongside the common
stock.

 



 36 

 

 

4.20       Press Releases. The Company covenants that at any time the Lead
Purchaser holds at least 5.0% of the outstanding Common Stock and so long as the
Lead Purchaser owes a duty of trust or confidence to the Company or is otherwise
subject to obligations of confidentiality in favor of the Company, the Company
will provide the Lead Purchaser with a copy of any planned press release or
other public statement that references the Lead Purchaser at least forty-eight
(48) hours prior to such press release or public statement being made publicly
available. The Lead Purchaser shall be entitled to review and comment on such
statement. The Company shall take the Lead Purchaser’s comments under
advisement.

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1       Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Shares and Warrants at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by such Purchaser (as to itself only):

 

(a)       Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

(b)       Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)        Adverse Changes. Since the date of execution of this Agreement, no
Material Adverse Change shall have occurred.

 

 37 

 

 



(e)       Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

 

(f)       Listing. The Nasdaq Global Market shall have approved the listing of
additional shares application for the Shares and Warrant Shares.

 

(g)       No Suspensions of Trading in Common Stock. The Common Stock shall not
have been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

 

(h)       Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(i)       Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

 

5.2       Conditions Precedent to the Obligations of the Company to sell
Securities. The Company's obligation to sell and issue the Shares and Warrants
at the Closing to each Purchaser is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)       Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date.

 

(b)       Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)       Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

 

(e)       Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

 38 

 



(f)        Listing. The NASDAQ Global Market shall have approved the listing of
additional shares application for the Shares and Warrant Shares.

 

(g)       Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1       Fees and Expenses. The Purchasers shall pay all of their own fees and
expenses, including the fees and expenses of their financial and legal advisors,
incurred in connection with the transactions contemplated by this Agreement and
the other transaction documents contemplated hereby; provided, however, if the
Company or Purchasers terminate this Agreement after the Stockholders Meeting
has been convened as a result of the failure to obtain the Stockholder Consent,
or if the Company fails to convene the Stockholders Meeting on or prior to the
90th day following the date hereof, the Company shall reimburse the Purchasers
for the Purchasers’ fees and expenses, including the fees and expenses of their
financial and legal advisors, incurred in connection with the transactions
contemplated by this Agreement and the other transaction documents contemplated
hereby up to an aggregate of $1.0 million, which expenses shall be specified by
and in the sole discretion of the Lead Purchaser and shall be reimbursed to the
Lead Purchaser upon presentation of applicable documentation. The Company shall
pay all of its own fees and expenses, including any Transfer Agent fees, stamp
taxes and other taxes and duties levied in connection with the sale and issuance
of the Securities to the Purchasers, as well as the expenses of any blue sky
counsel required in connection with the offering and sale of the securities.

 

6.2       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 



 39 

 

 

 

6.3       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 P.M., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 6.3 on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

  



If to the Company: Aevi Genomic Medicine, Inc.   435 Devon Park Drive, Suite 715
  Wayne, PA 19087   Telephone No.: (610) 254-4201   Facsimile No.: (610)
717-3390   Attention: Brian Piper, Chief Financial Officer   E-mail:
brian.piper@aevigenomics.com

 

With a copy (which shall not constitute notice) to:

 

  Pepper Hamilton LLP   3000 Two Logan Square   Eighteenth and Arch Streets  
Philadelphia, PA 19003   Telephone No.: (215) 981-4000   Facsimile No.: (877)
767-8438   Attention: Brian M. Katz   E-mail: katzb@pepperlaw.com

 

If to a Purchaser: To the address set forth under such Purchaser’s name on the
signature page hereof; or such other address as may be designated in writing
hereafter, in the same manner, by such Person.



 









 

6.4       Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Securities still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

 

6.5       Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6       Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of each
Purchaser holding or having rights to acquire the Securities at the time of such
consent. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 



 40 

 

 

6.7       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except each Purchaser Party is an intended third party
beneficiary of Section 4.9.

 

6.8       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof (except
Sections 5-1401 and 5-1402 of the General Obligations Law). Each party agrees
that all Proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the New York Courts. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any Proceeding, any
claim that it is not personally subject to the jurisdiction of any such New York
Court, or that such Proceeding has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.9       Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.

 

6.10       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 41 

 

 



6.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred; provided however that the
restoration of the obligation or part thereof shall not occur where the basis of
any of the actions listed above is the result of the obligation or part thereof
being invalidated or dismissed.

 

6.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

 

6.16 Independent Nature of Purchasers' Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document, except as set forth in Section 6.18. The decision of each
Purchaser to purchase Securities pursuant to the Transaction Documents has been
made by such Purchaser independently of any other Purchaser and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary that may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by any Purchaser.

 

 42 

 

 



6.17 Termination. This Agreement may be terminated by any party and the sale and
purchase of the Shares and the Warrants abandoned if the Stockholder Consent has
not been obtained on or prior to 5:00 P.M., New York City time, on the 90th day
following the date hereof (or the 110th day following the date hereof in the
event the Commission reviews the Company’s proxy statement for soliciting
Stockholder Consent). Nothing in this Section 6.18 shall be deemed to release
any party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. Upon a
termination in accordance with this Section 6.18, the Company and the
Purchaser(s) shall not have any further obligation or liability (including
arising from such termination) to the other except as provided in Section 6.1,
and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

 

 43 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 



  AEVI GENOMIC MEDICINE, INC.           By:       Name:     Title:



  

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

 

 



 

NAME OF PURCHASER: ____________________________

 

 

By:________________________________

Name:

Title:

 

 

Aggregate Purchase Price (Subscription Amount): $_____________

 

Number of Shares to be Acquired: ____________________

 

Tax ID No.: ____________________

 

Address for Notice:

 

________________________________

________________________________

________________________________

 

Telephone No.: _____________________

 

Facsimile No.: ______________________

 

E-mail Address: _____________________

 

Attention: _________________________

 

 

Delivery Instructions:

(if different than above)

 

c/o _______________________________

 

Street: ____________________________

 

City/State/Zip: ______________________

 

Attention: __________________________

 

Telephone No.: ______________________

 

 



 

